Citation Nr: 1135207	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-40 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic skin rash, to include psoriasis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.  He also had additional service in the Navy Reserve from June 1985 to June 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In April 2009, the Veteran's representative, on the Veteran's behalf, withdrew a request for a video conference hearing before a Veterans Law Judge.  See 38 C.F.R. § 20.702(e) (2010).

In August 2010, the Board denied entitlement to service connection for hearing loss, tinnitus, chronic skin rash (to include psoriasis), and an acute allergic reaction with urticaria.  In April 2011, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand the first three claims to the Board.  With regard to the claim for service connection for an acute allergic reaction with urticaria, the Court noted that the Veteran had expressly abandoned such claim, and thus the Court dismissed that issue from the appeal.

Also in August 2010, the Board remanded the issue of entitlement to service connection for a lung condition with scarring and calcification for further evidentiary development.  The requested development is still in the process of being completed, and thus such issue has not yet been returned to the Board for further appellate action.

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

Pursuant to the Court's April 2011 Joint Motion, the Board observes that further development is required prior to adjudicating the Veteran's claims for service connection for hearing loss, tinnitus, and chronic skin rash (to include psoriasis).

As noted above, the Veteran served on active duty from August 1969 to August 1973.  He also had additional service in the Navy Reserve from June 1985 to June 2002.  In November 2007, VA issued a memorandum documenting its unsuccessful efforts to obtain the Veteran's service records for his period of active duty service from August 1969 to August 1973.  In July 2011, a request to the Defense Personnel Records Information Retrieval System resulted in successfully obtaining the Veteran's service personnel records for his active duty service as well as his Reserve service.  However, it does not appear that any efforts have been undertaken to obtain service treatment records for the Veteran's period of Reserve service.  Therefore, on remand, the RO/AMC should request, through official sources, all available treatment records for the Veteran's service in the Navy Reserve, to include a request directly to the Reserve unit.  If any such records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

In addition, it was noted in the Joint Motion that the Veteran reported receiving treatment at the Sioux Falls VA Medical Center on a January 2006 VA Form 21-4142.  The parties stated that while the record contained records from that facility "it does not appear that any records were attained related to his alleged treatment."  Review of the VA Form 21-4142 reveals that the Veteran reported that he had an "Agent Orange checkup" in the spring of 2005.  Review of the file reveals a copy of an Agent Orange examination conducted in March 2005.  Thus, it appears that the treatment the Veteran alleged was, in fact, contained in the claims file.  Notwithstanding that fact, it was requested in the Joint Motion that "all treatment records" from that VA hospital be included in the claims file.  Accordingly, despite the fact that it appears the appropriate records are contained in the claims file, all treatment records from the VA Medical Center in Sioux Falls, South Dakota should be obtained and associated with the claims file to comply with the Joint Motion.  If the requested VA treatment records are unavailable, then a negative reply from that facility must be obtained and associated with the claims file, and the Veteran should be so notified.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Request, through official sources, to include the Veteran's Reserve unit, all available treatment records for the Veteran's service in the Navy Reserve from June 1985 to June 2002.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Obtain all VA treatment records for the Veteran from the VA Health Care System in Sioux Falls, South Dakota.  If the requested VA treatment records are unavailable, then a negative reply from the Sioux Falls VA Health Care System must be obtained and associated with the claims file, and the Veteran should be so notified.

3.  After any additional development deemed necessary based on the information received as a result of the above development has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

